*362OPINION.
Ivins:
The taxpayers’ material contentions being directly in point, the appeals are denied upon authority of the decision of the Supreme Court in Duffy v. Central R. R. Co. of New Jersey, 268 U. S. 55, and of this Board’s decisions in the Appeal of the National City Bank of Seattle, 1 B. T. A. 139, and Appeal of Simmons & Ham*363mond Mfg. Co., 1 B. T. A. 803. The expenditure giving rise to this controversy may be depreciated over the remaining life of the lease, as the Commissioner contends it should be.